                         IN THE UNITED STATES DISTRICT COURT

                          FOR THE EASTERN DISTRICT OF TEXAS

                                        LUFKIN DIVISION

ERIC ANDIKA                                       §

VS.                                               §           CIVIL ACTION NO. 9:18cv153

BRANDY N. ARMSTRONG                               §

                          ORDER ADOPTING THE MAGISTRATE
                        JUDGE’S REPORT AND RECOMMENDATION

        Eric Anika, proceeding pro se, filed the above-styled civil rights lawsuit. The court referred
this matter to the Honorable Zack Hawthorn, United States Magistrate Judge, for consideration

pursuant to applicable orders of this court. The Magistrate Judge has submitted a Report and

Recommendation of United States Magistrate Judge recommending that this case be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 41(b).

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings.          No objections to the Report and

Recommendation were filed by the parties.

                                              ORDER

        Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct

and the report of the Magistrate Judge is ADOPTED. A final judgment shall be entered dismissing

this lawsuit.
                So ORDERED and SIGNED September 25, 2019.




                                                          ____________________________
                                                           Ron Clark, Senior District Judge
